UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-2551



SILAS NJAU,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-095-205)


Submitted:    August 26, 2005             Decided:   September 9, 2005


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Emmanuel D. Akpan, Silver Spring, Maryland, for Petitioner.
Gretchen C. F. Shappert, United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Silas Njau, a native and citizen of Kenya, petitions for

review of an order of the Board of Immigration Appeals adopting and

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.

           In    his   petition   for    review,     Njau    challenges    the

immigration judge’s determination that he failed to establish his

eligibility for asylum.         To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was    so   compelling    that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Njau fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the denial of Njau’s request for

withholding     of   removal.     “Because   the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”            Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).      Because Njau fails to show that he




                                   - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We also find that substantial evidence supports the

finding that Njau fails to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).       We find that Njau failed to make

the requisite showing below.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -